

	

		II

		109th CONGRESS

		2d Session

		S. 2468

		IN THE SENATE OF THE UNITED STATES

		

			March 29, 2006

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide standing for civil actions for declaratory and

		  injunctive relief to persons who refrain from electronic communications through

		  fear of being subject to warrantless electronic surveillance for foreign

		  intelligence purposes, and for other purposes.

	

	

		1.Standing for declaratory and

			 injunctive relief for persons who refrain from electronic communications by

			 reason of fear of warrantless electronic surveillance

			(a)StandingA United States citizen who has refrained

			 or will refrain from wire communications because of a reasonable fear that such

			 communications will be the subject of electronic surveillance conducted without

			 an order issued in accordance with title I of the Foreign Intelligence

			 Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) under a claim of Presidential

			 authority under either the Constitution of the United States or the

			 Authorization for Use of Military Force (Public Law 107–40; 115 Stat. 224; 50

			 U.S.C. 1541 note) shall have a cause of action and shall be entitled to

			 declaratory or injunctive relief with respect to such electronic

			 surveillance.

			(b)Rules

			 applicable To actionsIn any action for declaratory or injunctive

			 relief under subsection (a), the following shall apply:

				(1)The action shall

			 be filed in the United States District Court for the District of Columbia and

			 shall be heard by a 3-judge court convened pursuant to section 2284 of title

			 28, United States Code.

				(2)A copy of the

			 complaint shall be delivered promptly to the Attorney General, the Clerk of the

			 House of Representatives, and the Secretary of the Senate.

				(3)A reasonable fear

			 shall be established by evidence that the person bringing the action—

					(A)has and will

			 continue to have regular wire communications from the United States to one or

			 more persons in Afghanistan, Iraq, Pakistan, or any country designated as a

			 state sponsor of terrorism in the course of that person's paid employment doing

			 journalistic, academic, or other research pertaining to terrorism or terrorist

			 groups; or

					(B)has engaged and

			 will continue to engage in one or more commercial transactions with a bank or

			 other financial institution in a country described in subparagraph (A).

					(4)The procedures

			 and standards of the Classified Information Procedures Act (18 U.S.C. App.)

			 shall apply to the action.

				(5)A final decision

			 in the action shall be reviewable only by appeal directly to the Supreme Court

			 of the United States. Such appeal shall be taken by the filing of a notice of

			 appeal within 10 days, and the filing of a jurisdictional statement within 30

			 days, of the entry of the final decision.

				(6)It shall be the

			 duty of the United States District Court for the District of Columbia and the

			 Supreme Court of the United States to advance on the docket and to expedite to

			 the greatest possible extent the disposition of the action and appeal.

				(c)DefinitionsIn

			 this section, the terms electronic surveillance and wire

			 communication have the meaning given such terms in section 101 of the

			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801).

			

